Citation Nr: 9917522	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  

(The issue of entitlement to reimbursement of unauthorized 
medical expenses for a period of private hospitalization from 
March 30, 1992, to April 21, 1992, is the subject of a 
separate appellate decision.)  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1951, and from August 1951 to September 1972.  

The total rating issue in this case comes to the Board from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Fort Harrison, Montana.  

A Board decision in July 1985 increased the veteran's rating 
for his depressive reaction from 30 percent to 50 percent, 
but denied the veteran's claim of entitlement to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  At the time of the Board 
decision, the veteran was shown to have been in receipt of 
social security disability benefits. 

In August 1992, the veteran again sought a total rating based 
on individual unemployability due to his service-connected 
disabilities.  At that time, his disabilities were rated at 
the same percentages as they had been at the time of the 
Board decision in 1985.  This 1992 claim was denied by the RO 
and appealed by the veteran.  

This case was initially before the Board in April 1996 at 
which time it was remanded for additional development.  In a 
November 1998 decision, the Board granted service connection 
for bilateral hearing loss and increased the veteran's rating 
for his low back disorder from 10 percent to 20 percent.  The 
Board denied increased ratings for the veteran's service-
connected psychiatric disorder (50%) and skin disorder (10%).

The total rating issue was remanded to provide the RO with 
the opportunity to determine how the Board's favorable 
decisions with respect to the veteran's hearing loss and low 
back disorder impacted on his claim for a total rating.  The 
requested consideration has been completed by the RO and the 
total rating issue has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
depressive reaction, rated 50 percent disabling; chronic low 
back disorder, rated 20 percent disabling; seborrheic 
keratosis, rated 10 percent disabling; and the following 
disabilities which are each rated as 0 percent disabling:  
amputation, distal phalanx, left middle finger, pilonidal 
cystectomy, fungus of the feet, and bilateral hearing loss.  
The combined rating for the service-connected disabilities is 
60 percent.  

2.  The veteran's service-connected disabilities are not 
shown to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of a total compensation rating 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107(a)  (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  On his 1992 application for a total 
rating, the veteran reported that he had not worked since his 
medical retirement from the service in 1972.  He reported 
having completed two years of college and having last worked 
as an airborne loadmaster with the Air Force in 1972.  In 
associated documents, the veteran reported that his principal 
problems in the past year had been with his diabetes and 
cardiovascular disease.  He also reported being in receipt of 
military retirement pay and social security disability 
benefits totaling a little over $2,000 per month.  

Records from the Social Security Administration (SSA) have 
been obtained and include a copy of a Disability 
Determination and Transmittal, dated in April 1973, wherein 
the veteran was found to have been under a disability since 
January 1972 pursuant to the Social Security Act and that the 
diagnosis was depressive neurosis.  Later SSA records include 
a copy of a Continuation of Disability Determination dated in 
May 1992 showing that the veteran's disability continued; 
that the primary diagnosis was coronary artery disease, post 
bypass surgery; and that the secondary diagnoses were 
diabetes and chronic depressive neurosis.  

The veteran's service-connected disabilities consist of:  
depressive reaction, evaluated as 50 percent disabling; 
chronic low back disorder, evaluated as 20 percent disabling; 
seborrheic keratosis, evaluated as 10 percent disabling; and 
amputation, distal phalanx, left middle finger; pilonidal 
cystectomy; fungus of the feet and bilateral hearing loss, 
each evaluated as noncompensable.  The veteran has a combined 
service-connected disability rating of 60 percent, based on 
his three compensable service-connected disabilities.  

The veteran and his spouse provided testimony with respect to 
the severity of his service-connected disabilities and their 
effect on his employment status at a hearing held at the RO 
in October 1993.  

Psychiatric Status.  The veteran was accorded a psychiatric 
evaluation in October 1992.  The veteran reported that he had 
not been successful in the civilian job market because of his 
medical conditions and because there was no equivalent in 
civilian life for his learned military skills.  He was not 
able to drive due to a severe right shoulder rheumatic 
condition and he had had quadruple bypass surgery in 1978 and 
again in 1992.  Mental status examination revealed that the 
veteran's mood was depressed and somewhat angry.  His speech 
was coherent, relevant, logical and he spoke in a normal tone 
of voice.  He was friendly, polite, and cooperative.  The 
content of his thought was preoccupied with his progressive 
disability and financial difficulties.  His thought was 
organized and sequential.  He reported sleeping disturbances 
and that he misplaced objects and had to take notes at every 
commitment or appointment that he had to meet.  He reported 
anhedonia, feelings of hopelessness and helplessness, and had 
experienced some death wishes.  He was well oriented in all 
three spheres.  He had some insight into his emotional 
condition.  His judgment was not impaired for the interview 
situation.  He was in touch with reality and with his 
immediate surroundings.  His ability for concentration and 
calculation were limited.  His retention was limited.  He 
appeared to be functioning, clinically, at the average level 
of intelligence scale.  A diagnosis of depressive disorder 
was made.  The examiner made the following statement:  "Due 
to his severe physical limitations aggravated by his chronic 
affective disorder, there is no doubt that this gentleman is 
totally disabled and, therefore, unable to engage in any 
gainful activities, although he is competent to manage his 
benefit payments in his own best interest."

In June 1997, the veteran was accorded a psychological 
evaluation at a community mental health center.  The 
psychologist provided a comprehensive 10-page report.  The 
veteran indicated that his symptomatology included the 
following:  episodes of depression, anhedonia, anergia, 
difficulty sleeping, crying spells two to three times a 
month, and hopelessness regarding the future.  He denied any 
current suicidal ideation.  The veteran also reported 
symptoms of hypervigilence, nightmares of Vietnam occurring 
two to three times a month, and irritability.  The report 
indicated that the veteran had been married for 37 years.  
The examiner noted that the veteran had served in the 
military for 22 years and that following service, the veteran 
had not been employed.  The veteran was not involved in 
psychological/psychiatric services and was not taking any 
type of psychotropic medications.  

The psychologist found that the veteran was oriented to 
person and place, but had some trouble identifying the exact 
date.  He denied homicidal or suicidal ideations and his 
thought processes were clear.  It was noted that he was of 
average intelligence and that no hallucinations or delusional 
behavior was noted.  He demonstrated adequate insight into 
his current psychological distress, but showed concentration 
difficulties which could interfere with his judgment.  The 
veteran reported some difficulty with making day to day 
decisions.  Overall his amplitude and process of speech was 
described as unremarkable.  His presentation revealed 
moderate depression or anxiety.  Psychological testing was 
said to reveal a severe level of anxiety and well as a 
moderate level  of depression.  He had a tendency to focus on 
somatic problems.  

In summary, the psychologist indicated a dependent 
personality disorder was likely present and that the 
veteran's mental health problems had been exacerbated by his 
medical problems.  It was also noted that the veteran's major 
impairments involved his inability to work, concentrate, make 
decisions regarding his activities of daily living and his 
depressed mood.  Axis I diagnoses of major depressive 
disorder, recurrent, moderate; and dysthymic disorder were 
made.  An Axis II diagnosis of dependent personality was 
made.  A Global Assessment of Functioning (GAF) score of 31 
was assigned based on extreme medical difficulties, inability 
to perform employment, and difficulties in concentration and 
decision making.

The veteran underwent a psychiatric consultation in July 
1997.  The psychiatrist noted the complete psychological 
evaluation conducted the previous month.  In addition, he 
noted that the veteran and his wife went out to eat and 
shopped without problems, and that they planned to begin 
attending church.  It was also reported that the veteran met 
friends for coffee on a nearly daily basis.  The report 
indicated that the veteran's current symptoms included 
trouble falling asleep and staying asleep (due to pain).  He 
reported that his mood was 4/5, and indicated that he got 
irritable only when he did not get enough sleep.  He denied 
anhedonia, crying spells, suicidal ideation, trouble 
concentrating and appetite changes.  He reported that he did 
have anergia which he attributed to physical problems.  The 
report also showed that the veteran had not been on any 
psychotropic medication since 1974.  

Mental status examination revealed that the veteran was well 
groomed and dressed, and that he was calm and relaxed with no 
abnormalities of activity.  Mood was euthymic, affect was 
appropriate, and thought processes were without 
abnormalities.  Speech was of normal rate and rhythm with no 
abnormalities noted.  No psychotic processes were exhibited.  
The examiner made no Axis I diagnosis, but indicated that the 
veteran had dependent traits, as well as several physical 
disabilities.  A Global Assessment of Functioning (GAF) score 
of 70 was assigned.  It was noted that the veteran did not 
meet the criteria for a diagnosis of post-traumatic stress 
disorder.  The examiner indicated that the veteran had few 
symptoms of depression, and that the veteran himself rated 
his mood as good.  The examiner found no evidence of 
conversion disorder. 

Low Back Disorder.  A VA orthopedic examination report dated 
in October 1992 revealed that no spasm was noted when the 
musculature of the back was examined and that the veteran 
"moved carefully" when pain on motion was tested.  Specific 
ranges of motion of the lumbosacral spine were not reported.  
A diagnosis of lower back pain was made.  By rating action of 
March 1993, an increased evaluation was denied.

The veteran underwent a fee basis examination of the spine in 
June 1997.  The orthopedic examiner indicated that he had 
reviewed the veteran's medical history and noted that the 
veteran had sustained an injury to the back in service in 
1954, and that the veteran had several other medical 
conditions including diabetes mellitus and a history of heart 
disease.  The veteran complained of back discomfort, pain and 
limitation of motion, and indicated that his back was 
aggravated by stair climbing, and prolonged standing, 
walking, or sitting.  

Physical examination reflected that the veteran's gait was 
grossly normal.  Complaints of mild back and right leg 
discomfort upon ambulation were reported.  The examiner did 
not discern any evidence of spasm or muscle atrophy of the 
lumbar spine.  Range of motion testing revealed 45 degrees of 
flexion and 15 degrees of extension which was productive of 
mild discomfort.  The veteran had mildly positive Goldthwait 
signs on the right side only.  Neurological examination 
revealed grossly normal motor strength.  Sensory examination 
revealed evidence of diffuse diabetic neuropathy and 
symmetric sensation of both lower extremities.  Deep tendon 
reflexes were intact in the lower extremities and appeared to 
be symmetrically slightly diminished.  Roentgenograms of the 
lumbar spine demonstrated multi-level degenerative changes 
with osteophytic changes.  The examiner opined that the 
veteran's low back disability was manifested by limitation of 
motion of the lumbar spine consistent with roentgenographic 
findings and subjective complaints.  It was also opined that 
the veteran's subjective complaints were directly related to 
his low back disability and that the complaints were 
consistent with and in proportion to the objective 
examination findings.  

Skin Condition.  A dermatology evaluation was conducted in 
September 1992.  The veteran complained of itching.  Scaling 
plaque on the right side of the neck was noted and several 
brown scaly plaques on the trunk and upper extremities were 
reported to be present.  It was noted that the veteran had 
many innumerable seborrheic keratoses which were benign.  On 
examination in October 1992, the veteran reported scaling and 
itching on the arms, shoulders, thighs and behind his ears.

The most recent evidence of record, the 1997 examination of 
the skin conducted by a private dermatologist reflects that 
while mild and minimal seborrheic keratosis of the scalp was 
shown, there was no evidence of exfoliation, exudation or 
itching.  The examination report reflects that the veteran 
did not even complain of such symptoms.  The examiner also 
reported that there was no disfiguration shown on the body, 
except for that secondary to scars from previous surgeries.  
There is no evidence that the skin condition is productive of 
pain or functional impairment.  

Other Service-connected Disabilities.  Recent audiometric 
testing resulted in a noncompensable rating being assigned 
for the veteran's hearing loss.  The veteran's remaining 
service-connected disabilities are not shown to be productive 
of any significant symptomatology and have also been rated as 
noncompensable.  


Criteria.  Total disability will be considered to exist where 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340.  If the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.  

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily on the average impairment in earning capacity, that 
is, upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Extraschedular consideration 
shall be provided to veterans who are unemployable by reason 
of service-connected disabilities although they fail to meet 
the percentage standards set forth in paragraph (a) of this 
section. 38 C.F.R. § 4.16(b).  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with an average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).  In 
determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's nonservice-connected disabilities nor 
advancing age may be considered.  Hersey v. Derwinski, 2 Vet. 
App. 91 (1996).  

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  


Analysis.  Initially, the Board notes that the veteran's 
claim is well grounded and that VA's duty to assist the 
veteran in this case has been fulfilled.  

The record shows that the veteran has significant 
disabilities, which are not service connected, i.e., 
cardiovascular disease and diabetes.  These nonservice-
connected disabilities may not be considered in reaching the 
determination herein, as only service-connected disabilities 
may be considered.  The record also shows that the veteran 
does not meet the schedular criteria set out at 38 C.F.R. 
§ 4.16(a) for a total rating.  Nevertheless, the provisions 
of 38 C.F.R. § 4.16(b) provide that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  In addition, 38 C.F.R. § 
3.321(b)(1) provides that to accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, an extra-schedular evaluation commensurate 
with an average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
assigned.  The Board's task is to determine whether there are 
circumstances in this case apart from the nonservice-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability.

A review of the record shows that the veteran has completed 
two years of college and that his most significant service-
connected disability is his psychiatric disorder.  While his 
low back disorder could preclude employment that requires 
heavy manual labor, it would not preclude positions with less 
rigorous physical requirements, for which the veteran would 
be well suited based on his educational level.  The veteran's 
skin condition, as well as his noncompensable service-
connected disabilities are not shown to have any significant 
effect on employability.  Thus, while considering all of the 
veteran's service-connected disabilities, the Board will 
focus its attention on the impairment resulting from the 
veteran's psychiatric disorder.  

Psychiatric evaluation in October 1992 showed that the 
veteran's mood was depressed and somewhat angry.  The content 
of his thought was preoccupied with his progressive 
disability and financial difficulties.  His ability for 
concentration and calculation were limited.  His retention 
was limited and he misplaced objects.  He reported sleeping 
disturbances and anhedonia, as well as feelings of 
hopelessness and helplessness.  However, his thought was 
organized and sequential.  His speech was coherent, relevant, 
logical.  He spoke in a normal tone of voice.  He was 
friendly, polite, and cooperative.  He was well oriented in 
all three spheres.  He had some insight into his emotional 
condition.  His judgment was not impaired and he was in touch 
with reality.  A depressive disorder was diagnosed.

Psychological evaluation in June 1997 revealed that the 
veteran had concentration difficulties which could interfere 
with his judgment.  The veteran reported some difficulty in 
making day to day decisions.  His presentation revealed 
moderate depression or anxiety.  The psychologist indicated 
that the veteran's symptomatology was severe as reflected by 
the GAF score of 31.  However, it was noted by the 
psychologist that the veteran also suffered from a 
nonservice-connected personality disorder and that he had not 
been involved in psychological or psychiatric services or 
taken psychotropic medication for many years.  

The subsequent psychiatric evaluation of July 1997 presents a 
much different picture.  Significantly, the psychiatrist had 
the benefit of the report of the evaluation by the clinical 
psychologist.  The psychiatrist noted that the veteran had 
been married for 37 years, that he and his wife went out to 
eat and shopped without problems, and that he met friends for 
coffee on a nearly daily basis.  The veteran was well groomed 
and dressed.  He was calm and relaxed with no abnormalities 
of activity.  Mood was euthymic, affect was appropriate, and 
thought processes were without abnormalities.  Speech was of 
normal rate and rhythm with no abnormalities noted.  The 
examiner made no Axis I diagnosis, but indicated that the 
veteran had dependent traits, as well as several physical 
disabilities.  The assigned GAF score of 70 represents the 
psychiatrist's assessment that the veteran's symptoms were 
mild and that the veteran was generally functioning pretty 
well and had some meaningful interpersonal relationships.  
The examiner indicated that the veteran had few symptoms of 
depression, and that the veteran himself rated his mood as 
good.  

The evidence does reflect that the veteran has not been 
employed since 1972; however, the clinical findings of record 
fail to show that his unemployment is the result of his 
service-connected disabilities.  The reports of the 
psychologist and the psychiatrist in 1997 do not support a 
finding that the veteran's lack of employment is due to his 
service-connected psychiatric disability.  The psychologist 
reported that the veteran's major depressive disorder was 
moderate in degree and the low GAF score assigned included 
impairment attributable to a personality disorder for which 
service connection is not in effect.  The psychiatrist, who 
assigned a significantly higher GAF score, referenced the 
psychologist's report, but found that the veteran's 
psychiatric symptoms were so mild as to not even warrant a 
diagnosis.  The findings of the psychiatrist are of greater 
probative value and weight inasmuch as the psychiatrist 
utilized the findings of the psychologist, as well as his own 
subsequent examination findings, in arriving at his 
conclusions.  

Comparison of the psychiatric examinations in 1992 and 1997 
clearly reflect that the veteran's psychiatric disorder has 
improved over the course of the appellate period.  In fact, 
the July 1997 psychiatric examiner determined that the 
veteran no longer met the diagnostic criteria for an Axis I 
diagnosis and that his psychiatric symptoms were mild.

The Board has carefully considered the adverse effects of all 
the veteran's service-connected disabilities on his 
employability over this period; however, the evidentiary 
record is insufficient to support a finding that the veteran 
was precluded from substantially gainful employment due to 
his service-connected disabilities, the individual 
symptomatology of which has been discussed above.  The 
service-connected disabilities are not shown to be productive 
of any unusual physical or mental effects in the veteran's 
case.  In the opinion of the Board, the preponderance of the 
evidence establishes that the veteran's service-connected 
disabilities are not productive of impairment which would 
preclude substantially gainful employment.  Accordingly, the 
claim for entitlement to a total rating based on individual 
unemployability due to service-connected disabilities must be 
denied.  


ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

